 
Exhibit 10(a)


THIS DOCUMENT CONSTITUTES PART OF
A PROSPECTUS COVERING SECURITIES THAT
HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933
 
VULCAN MATERIALS COMPANY
STOCK-ONLY STOCK APPRECIATION RIGHTS AWARD AGREEMENT
Granted under the 2006 Omnibus Long-Term Incentive Plan
Terms and Conditions


November 9, 2011


 
1.
Definitions.  As used in this Award Agreement the following terms shall have the
meanings as follows:



 
(a)
"Award Agreement" means this Stock-Only Stock Appreciation Rights Award
Agreement.

 
 
(b)
"Company" means Vulcan Materials Company, a New Jersey corporation.

 
 
(c)
"Committee" means the Compensation Committee of the Board of Directors.

 
 
(d)
"Disability” means Permanent and Total Disability whereby the Participant is
entitled to long-term disability benefits under the applicable group long-term
disability plan of the Company or a subsidiary, or, to the extent not eligible
to participate in any Company-sponsored plan, under the guidelines of the Social
Security Administration.

 
 
(e)
“Exercise Price” means the Fair Market Value of a Share on the Grant Date.

 
 
(f)
“Fair Market Value” or “FMV” means the closing stock price for a Share as
reported on a national securities exchange if the Shares are then being traded
on such an exchange or as determined by the Committee if Shares are not so
traded.

 
 
(g)
"Grant Date" means the date of this Award Agreement.

 
 
(h)
"Participant" means the name of the employee of the Company or its subsidiaries
or affiliates.

 
 
(i)
"Plan” means the Vulcan Materials Company 2006 Omnibus Long-Term Incentive Plan,
as amended, or any successor plan, as amended.

 
 
(j)
“Share" means a share of Common Stock, par value $1.00 per share, of the
Company.

 
 
(k)
"Stock-Only Stock Appreciation Right” or “SOSAR” means the right granted to the
Participant by the Company to receive Shares having a Fair Market Value equal to
the excess, if any, of the Fair Market Value of a Share on the date of exercise
over the Exercise Price for each such right granted.

 
 
Page 4 of 7

--------------------------------------------------------------------------------

 
 
 
2.
Grant and Term of the SOSARs



 
(a)
Grant.  The Participant is awarded the number of SOSARS identified through the
electronic, on-line grant acceptance process.



 
(b)
Term.  The SOSARs shall terminate and may no longer be exercised on the first to
occur of (i) the date ten (10) years after the Grant Date or (ii) the last date
for exercising a SOSAR following termination of the Participant's employment
with the Company as described in Section 4.



 
3.
Exercise of a SOSAR.



 
(a)
Vesting and Right to Exercise.  Except as otherwise provided in Section 4, and
subject to the Committee’s discretion set forth in Section 6, the SOSARs shall
vest and become exercisable in installments as follows:

 
 
On December 31, 2011, 40% shall vest and become exercisable. The remaining 60%
shall vest and become exercisable at the rate of 1/35th each month beginning on
January 9, 2012. The final vesting date shall be November 9, 2014.

 
 
(b)
Vesting of Partial Shares.  In the event that the vesting schedule set forth
above yields a fractional number of SOSARs, the number of SOSARs subject to
vesting in any given installment shall be rounded down to the nearest whole
number of SOSARs.

 
 
(c)
Method of Exercise.  SOSARs may be exercised by written notice to the Company
which must state the Participant's election to exercise the SOSARs, the number
of SOSARs being exercised and such other representations and agreements with
respect to such SOSARs as may be required pursuant to the provisions of this
Award Agreement and the Plan. The written notice must be signed by the
Participant and must be delivered to the person designated by the Committee as
the Stock Administrator prior to the termination of the SOSARs as set forth in
Section 2.

 
 
(d)
Delivery of Shares.  Upon the exercise of a SOSAR, the Company shall issue or
deliver to the Participant certificates for the number of Shares the Participant
is entitled to receive under the terms of this Award Agreement as soon as
practicable; and, when possible, in the same calendar year.

 
 
(e)
Withholding.  The Company shall withhold Shares having a Fair Market Value on
the date the tax is to be determined equal to the minimum statutory amount for
federal, state, local, and employment taxes (“Total Tax”) which could be
withheld on the transaction, unless the Participant remits to the Company the
Total Tax required with respect to any taxable event arising as a result of this
Award Agreement.

 
 
4.
Termination of Employment.

 
 
(a)
Disability.  Upon determination of Disability, as defined in Section 1(d), the
SOSARs outstanding as of the date of such disability shall be deemed to be fully
vested and immediately exercisable.  The term of the SOSARs will remain as
defined in Section 2.

 
 
(b)
Death.  Upon the death of a Participant, the SOSARs outstanding as of the date
of death shall be deemed to be fully vested and immediately exercisable, and may
be exercised by the Participant's legal representatives at any time until the
first to occur of (i) the date that is one year after the Participant's death or
(ii) the date on which the SOSARs expire according to their term.

 
 
Page 5 of 7

--------------------------------------------------------------------------------

 
 
 
(c)
Other Termination.  Upon voluntary termination prior to age 55, or upon
involuntary termination for reasons other than death, Disability, or cause as
determined under Section 4(d), the Participant may exercise vested SOSARs until
the first to occur of (i) the date that is 30 days after the Participant's
termination or (ii) the date on which the SOSARs expire according to their
term.  The unvested SOSARs on the date of termination shall be forfeited.

 
 
(d)
Termination for Cause.  If a Participant’s employment is terminated for cause,
the SOSARs outstanding will immediately terminate and may not be exercised to
any extent by the Participant, even with respect to vested SOSARs. The Committee
shall have complete discretion to determine whether a Participant has been
terminated for cause.  The Committee's determination shall be final and binding
on all persons for purposes of the Plan and this Award Agreement.

 
 
(e)
Change in Control of the Company.  Upon a Change in Control of the Company, as
defined in the Vulcan Materials Company Change in Control Severance Plan or any
successor plan, the SOSARs granted under this Award Agreement will be deemed to
be fully vested and immediately exercisable by the Participant.  The term of the
SOSARs set forth in Section 2 shall not be affected by a Change in Control of
the Company.

 
 
5.
Section 16(b) Participants.  Any Participant subject to Section 16(b) reporting
shall be governed by same with respect to the exercise of SOSARs.

 
 
6.
Committee Discretion.  The Committee may, in its sole discretion, amend this
Award Agreement to the extent necessary to comply with any statute, regulation,
or other administrative guidance.  Notwithstanding any other provision of the
Plan or this Award Agreement, the Committee may amend the Plan or this Award
Agreement to the extent permitted by their terms and accelerate vesting for the
events described in Section 4(a) and 4(b) extend the exercise periods for the
events described in Sections 4(b) and 4(c), as long as the exercise period does
not extend beyond the SOSAR term set forth in Section 2.  The Committee shall
not make any amendment pursuant to this Section 6 that would cause this Award
Agreement, if it is subject to or becomes subject to Section 409A of the
Internal Revenue Code, to fail to satisfy the requirements of such Section 409A.

 
 
7.
Entire Agreement; Amendment. This Award Agreement, The Memorandum, and the Plan
are incorporated herewith and represent the entire understanding and agreement
between the Company and the Participant, and shall supersede any prior agreement
and understanding between the parties.  Except as provided in Section 6 of this
Agreement and subject to any Plan provision, this Award may not be amended or
modified except by a written instrument executed by the parties hereto.

 
 
8.
Non-Solicitation.  In consideration for this Agreement and notwithstanding any
other provision in this Agreement, the Participant agrees to comply with the
non-solicitation covenants set forth below (except where not applicable due to
some state laws):

 
 
(a)
Non-Solicitation of Customers.  The Participant acknowledges that while employed
by the Company, the Participant will occupy a position of trust and confidence
and will acquire confidential information about the Company, its subsidiaries
and affiliates, and their clients and customers that is not disclosed by the
Company or any of its subsidiaries or affiliates in the ordinary course of
business, including trade secrets, data, formulae, information concerning
customers and other information which is of value to the Company because it is
not generally known. The Participant agrees that during the period of employment
with the Company and for a period of two years after the date of termination of
employment with the Company, regardless of the reason for termination, the
Participant will not, either individually or as an officer, director,
stockholder, member, partner, agent, consultant or principal of another business
firm, directly or indirectly solicit any customer of the Company or of its
affiliates or subsidiaries.

 
 
Page 6 of 7

--------------------------------------------------------------------------------

 
 
 
(b)
Non-Solicitation of Employees.  The Participant recognizes that while employed
by the Company, the Participant will possess confidential information about
other employees of the Company and its subsidiaries or affiliates relating to
their education, experience, skills, abilities, compensation and benefits, and
inter-personal relationships with suppliers to and customers of the Company and
its subsidiaries or affiliates.  The Participant recognizes that this
information is not generally known, is of substantial value to the Company and
its subsidiaries or affiliates in developing their respective businesses and in
securing and retaining customers, and will be acquired by the Participant
because of the Participant’s business position with the Company.  The
Participant agrees that during the period of employment with the Company and for
two years after the date of termination of employment with the Company,
regardless of the reason for termination, the Participant will not, directly or
indirectly, solicit or recruit any employee of the Company or any of its
subsidiaries or affiliates for the purpose of being employed by the Participant
or by any business, individual, partnership, firm, corporation or other entity
on whose behalf the Participant is acting as an agent, representative or
employee and that the Participant will not convey any such confidential
information or trade secrets about other employees of the Company or any of its
subsidiaries or affiliates to any other person except within the scope of the
Participant’s duties as an employee of the Company.

 
 
(c)
Remedies.  If any dispute arises concerning the violation by the Participant of
the covenants described in this Section, an injunction may be issued restraining
such violation pending the determination of such controversy, and no bond or
other security shall be required in connection therewith.  If the Participant
violates any of the obligations in this Section, this Award Agreement will
terminate, if it is outstanding, and, in addition, the Company will be entitled
to any appropriate relief, including money damages, equitable relief, and
attorneys’ fees.

 
 
Page 7 of 7

--------------------------------------------------------------------------------

 

